Case 2:20-cv-00205-GZS Document 18 Filed 06/15/21 Page 1 of 1              PageID #: 1224




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

   GENA L. M.,,                              )
                                             )
                         Plaintiff,          )
          v.                                 )      No. 2:20-cv-00205-GZS
                                             )
   ANDREW M. SAUL,                           )
   Commissioner of Social Security,          )
                                             )
                         Defendant.          )


                          ORDER AFFIRMING THE
               RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


          No objections having been filed to the Magistrate Judge's Recommended Decision

   (ECF No. 17) filed May 27, 2021, the Recommended Decision is AFFIRMED.

          Accordingly, it is ORDERED that the Commissioner’s decision is hereby

   VACATED and the case is REMANDED for proceedings consistent with the Magistrate

   Judge’s Recommended Decision.

                                                    _/s/ George Z. Singal        __
                                                    United States District Judge

   Dated this 15th day of June, 2021.
